260 F.2d 358
Edwin W. PAUL, Appellant,v.Michael CLARE, Trustee of the Estate of Jerry Lee McDonald,Bankrupt, Appellee.
No. 13536.
United States Court of Appeals Sixth Circuit.
Oct. 15, 1958.

Edwin W. Paul, Louisville, Ky., for appellant.
Michael Clare and W. H. Manske, Louisville, Ky., for appellee.
PER CURIAM.


1
No response having been made by appellant to the show cause order entered herein on September 15, 1958;


2
It is now ordered that this appeal be and it is dismissed for want of prosecution.